Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
 Claims 1, 10 have been amended.
Claims 2, 3, 11, 12, and 19 have been cancelled.
No claims have been added.
Claims 5, 6, 7, 14, 15, and 16 have been withdrawn.
Information Disclosure Statement
The information disclosure statement filed October 27, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the referenced office action is not in English.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 9, 10, 13, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 10, the Examiner asserts that the following is considered to be new matter:
(Claim 1)
displaying, by the terminal, a prestored account number list, the account number list being generated by the terminal and comprising at least two account numbers, and the at least two account numbers being provided by different service providers; 
determining, by the terminal, a locally-stored application program corresponding to the target account number by querying one-to-one correlations between the at least two account numbers and at least two application programs, the one-to-one correlations being prestored on the terminal
(Claim 10)
being generated by the terminal and comprising at least two account numbers, and the at least two account numbers being provided by different service providers; 
determine a locally-stored application program corresponding to the target account number by querying one-to-one correlations between the at least two account numbers and the at least two application programs, the one-to-one correlations being prestored on the apparatus
(emphasis added)
Specifically, the Examiner asserts that the specification is void of any disclosure that provides the specific support that the accounts numbers are being generated by the claimed terminal.  At best, the specification only discloses that service providers provide the account numbers and that the account numbers are stored on the terminal and the terminal displays the stored account numbers.  The Examiner asserts that storing, retrieving, and displaying the account numbers is not the same as generating the account numbers as “generating” is interpreted to mean that the information did not previously exist and the terminal is creating or generating them for the first time.  Furthermore, since the claims disclose that the service providers are providing the account numbers, the Examiner asserts that the single terminal is being used by the service providers and that the service providers are providing the necessary information for the terminal to process in order to generate account numbers that did not previously exist, however, the claim states that the service providers are providing the number, which means that the service providers generated the account numbers and are somehow making the account numbers available to the terminal.
one-to-one” correlation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, 9, 10, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1 and 10, referring to claim 1 as the exemplary claim:
With regards to the 3rd limitation, the Examiner asserts that the specification lacks sufficient explanation of how the correlation is specifcially being performed.  As a result, it is uncertain and, therefore, indefinite, as to what the applicant means by the disclosed the correlation process or how the correlation is being used to determine the locally stored application. Specifically, is account 1 correlating to application 1 and account 2 to application 2? Is account 1 correlating to application 2 and account 2 to application 1? Are accounts 1 and 2 correlating to application 1 and account 1 to application 2? And so forth. Moreover, if 1 of the 2 account numbers is being received, it is unclear as to why the other account is being used for the correlation?  

Further, the Examiner asserts that it is unclear as to how a “one-to-one correlation” can be performed when it is being performed between at least two accounts and at least two applications.  The Examiner asserts that since multiple pieces of information in multiple sets of information types are being correlated then it is does make sense how one would do a “one-to-one correlation” as the manner in which the limitation has been presented one would be performign a two-to-to correlation as two sets of information where each set is comprised of two pieces of information are being correlated with one another.  Moreover, since the claim recites “at least two,” the Examiner is unclear as to how the correlation should be performed in a “one-to-one correlation” process if there are five accounts and two applications or two accounts and five applications.  Further still, if “one-to-one correlation” is supposed to be interpretted as each account corresponds to a respective application, then it is unclear as to what is meant by the system performing a correlation since the correlation has already been 
Finally, is the limitation simply just repeating the process for multiple account numbers?  That is to say, based on the aforementioned application, since the system is preprogrammed with information indicating that account 1, provided by Bank of America, is tied to the Bank of America application program, then performing the querying processes is simply repeating the process for every additional account number that the user is associated with have already previously linked with the corresponding service provider who provided the account number and the corresponding application.  
Although the applicant refers to ¶ 56 of the specification, the Examiner asserts that the disclosed narrow example does not provide adequate support to render the claimed limitation definite.  As was discussed above, the limitation recites, “at least two” for the set of information correponding to accounts and “at least two” for the set of information correponding to the application programs.  As a result, ¶ 56 does not not explain what is to be performed when there are 100 accounts and only 2 application programs or vice-versa.  The applicant argues that taking the plain meaning of the words should be taken in order to determine the metes and bounds of the limitation (see Page 11 of Remarks received on 12/19/2021), however, when taking the plain meaning of the words the Examiner asserts that the scope broadens and encompasses scenarios that are outside the disclosed subject matter of the specification, i.e. ¶ 56, and results in the numerous issues that were previously discussed.  Moreover, the Examiner asserts that, in light of the applicant’s remarks, the scope is unclear and indefinite because on one hand the applicant has argued that the plain meaning of the words should be taken, but then argues that the interpretation should be directed to what is disclosed in ¶ 56, which is a more narrow interpretation that does not encompass the numerous interpretations that the plain meaning of the words could ¶ 56 be used?
In light of the above, the rejection under 35 USC 112(b) has been maintained and expanded upon due to amendments and not resolving the issues that were previously set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 10, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganath et al. (US PGPub 2014/0058854 A1) in view of Bidare (US PGPub 2013/0179954 A1).
In regards to claim 1, Ranganath discloses a method for reporting loss of a card or a device associated with an account number or stolen of an account number, executed on a system comprising a terminal, a registration server and a background server, comprising: 

displaying, by the terminal, a prestored account number list, the account number list being generated by the terminal and comprising at least two account numbers, and the at least two account numbers being provided by different service providers; 
receiving, by the terminal, a loss-reporting instruction corresponding to a target account number among the at least two account numbers
(First, as best understood, in light of the rejection under 35 USC 112, the Examiner asserts that “being generated by the terminal” is interpreted to be the fact that since the terminal is storing the account numbers and performing the function of displaying stored account numbers on the display of the terminal then the terminal is generating the account numbers as the account numbers are being generated for display and selection by the user.  The Examiner asserts that this interpretation is commensurate with ¶ 44 – 46.  
With that said, see Fig. 8; ¶ 90, 92, 93, 94, 100 wherein the user is presented with the option to identify and select a card from a list of cards that they want to report as stolen and wherein the app receives the user’s selection, i.e. the account numbers are generated for display and selection,; Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed; ¶ 91 “A ‘View Notifications’ option 450 may be provided to allow a user to view any notifications provided by the financial institution. …  Notifications may be provided in real time and may include, for example, a travel notification, a large purchase notification, a large purchase notification, an activation notification, or an over budget notification for advising the user that a budget has been exceeded on a particular project.  Other notifications may also be provided.”; ¶ 97 “Fig. 7 illustrates a fraud guardian user interface for personalizing and controlling triggers for fraud protection in accordance with an embodiment of the invention.”; ¶ 98 “The fraud monitoring and alert system either monitors account holder behaviors or receives reports of such behaviors from other account related systems.  Accordingly, the fraud monitoring and alert system detects discrepancies and can display these discrepancies to the account holder and further may be enabled to block account access or notify the card issuer system to block account access or notify the card issuer system to block account access or disallow a transaction based on the restrictions maintained by the account holder.”
¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems.”; ¶ 38 “The financial institution systems 50 provide the account holder systems 20a…20n with account information when requested. … The account processing systems 56 may be or include systems currently known in the art for managing financial accounts.  The accounts may include, for example, credit, debit, stored value, checking, savings, or other financial accounts  Thus, accounts may be associated with a card, such as a credit card, a debit card, a stored value card, or other type of card.”; ¶ 41 “In embodiments of the invention, the applications may be downloaded from financial institutions 50, such as from the fraud monitoring and alert systems 100, the expense management system 300, or the account processing systems 56.; ¶ 42 “Other connected systems 30 may be or include merchant or other partner systems.  These systems may providing information regarding purchases, and may interface with POS systems and/or financial institution systems.”; ¶ 98 “Typically, financial institutions have their own fraud prevention policies in place.  The disclosed fraud protection interface 700 provides supplemental fraud protection by allowing an account holder to select prohibited scenarios.”
As a result, Ranganath discloses that a plurality of credit cards provided by a respective plurality of financial institutions are received and managed by the system and that the user can add, delete, and manage any number of credit cards that can be provided by each of their respective financial institution.);
determining, by the terminal, a locally-stored application program corresponding to the target account number by querying one-to-one correlations between the at least two account numbers and at least two application programs, the one-to-one correlations being prestored on the terminal (¶ 35, 36, 38, 41, 42 wherein the fraud monitoring and alert system is in communication with the mobile device of a particular customer who has notified a financial institution of, for example, an upcoming trip or large purchase in order to correlate the account number, i.e. credit card, with the mobile application downloaded from a financial institution system in order to monitor and transmit information pertaining to the particular credit card of the particular user and their particular mobile device, e.g., push notification informing the user of possible fraud and allowing the user to perform specific actions in response to the fraud push notification, such as, but not limited to, freezing the credit card.; ¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems.”; ¶ 41 “In embodiments of the invention, the applications may be downloaded from financial institutions 50, such as from the fraud monitoring and alert systems 100, the expense management system 300, or the account processing systems 56.; 42 “Other connected systems 30 may be or include merchant or other partner systems.  These systems may providing information regarding purchases, and may interface with POS systems and/or financial institution systems.”; ¶ 111 “If the applicant is accepted in S122, the system may send the card to the applicant’s home or business in S130 and may also distribute the mobile application for tracking expenses in S140.  The mobile application may be distributed, for example, by sending a link via text message to the cardholder’s smart phone.”
As a result, a “one-to-one correlation” is being performed as the terminal has determined that a particular account number is associated with a particular financial institution and the particular financial institution provides their respective application program, thereby allowing the terminal to correlate each respective account number provided by its respective financial institution with each respective financial institution and their respective financial institution application program.);
In regards to:
transmitting, by the terminal, a first loss-reporting request to the locally-stored application program corresponding to the target account number, the first loss-reporting request carrying the target account number, the first loss-reporting request being used for notifying the application program to transmit a second loss-reporting request to the registration server of the target account number;

(¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network.  More specifically, the mobile device, i.e. terminal (Fig. 1 # 20a…20n), of the user receives a request to report a stolen card from the user of the mobile device so that the mobile device can transmit to the locally stored application, i.e. the application that the user downloaded onto their device in order to manage card(s) provided by their respective financial institution (as was discussed above), the request and then allow for the mobile device to send the request to the fraud monitoring and alert system so that the fraud monitoring and alert system, i.e. registration server (Fig. 1 # 50), can, for example, notify a card issuer.; ¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems 50.”; ¶ 38 “The account processing systems 56 may further share purchase information and other relevant information with other connected systems 30, such as partner systems.”; ¶ 39 “In the illustrated environment, the fraud monitoring and alert system 100 is capable of collecting information from and distributing information to other systems 30 and merchant systems 40.”); and
performing, by the registration server, loss-reporting treatment on the target account number (¶ 17, 36, 41, 48, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and wherein the financial institution includes a fraud monitoring and alert system handles the report of the stolen card),
In regards to:
wherein before transmitting, by the terminal, the first loss-reporting request to the local-stored application program, the method further comprises:
determining, by the terminal, a target authentication mode according to loss-reporting scenario information entered by the user;
outputting, by the terminal, authentication prompt information corresponding to the target authentication mode;
acquiring, by the terminal, authentication information entered by a user, and transmitting the authentication information to the background server 
(¶ 51 wherein the user’s identity needs to be verified before being allowed access to the mobile device and wherein the authentication interface of the fraud monitoring and alert system, i.e. registration server, is provided to authenticate an account holder prior to granting access to the system.; ¶ Fig. 1; 37 wherein network 10, i.e. background server, acts as the intermediary between the mobile devices 20a…20n and transmits the information provided by the mobile device to the correct end system, i.e. financial institution systems and other systems (as was discussed above) ¶ 44, 51, 52 In addition to the login credentials often required to access a mobile device, account holders are required to authenticate themselves to the system provided by the financial institution.  The authentication interface is configured to receive various types of authentication processes from the mobile device before proceeding with using the app.; see also ¶ 55 wherein each device may be personalized with a unique signature, i.e. verification method.  The Examiner asserts that this is in commensurate with ¶ 47 of the applicant’s specification, wherein the background server serves as an intermediary between the terminal and registration server and serves as the means for routing data to the correct destinations in as much the same way as network 10 of Fig. 1 of Ranganath does.
In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user authentication credentials before granting the user access to the local-reporting application in order to proceed with submitting a report that their card is loss.  The Examiner asserts that this interpretation is in accordance with the elected species disclosed ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55).);
[…];
[…]; and
transmitting, by the terminal, the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and, as discussed above, the system may require authentication before proceeding with using the app.  Additionally, as was stated above with reference to ¶ 35, 56, and 90, a user informs a financial institution of upcoming travel which can be used as a basis of authentication by comparing the geo-location of the mobile device for possible fraud, wherein the mobile device is in communication with a financial institution (¶ 36) using an application downloaded from a financial institution system (¶ 41).).
Ranganath discloses a system and method for managing cards through a mobile application of a user that is in communication with a management system and method via a communication network.  Although Ranganath discloses that an intermediary system is used to communicate information between the mobile device and the registration server in order to authenticate a user, Ranganath fails to disclose whether it is known in the art to use a different configuration for authenticating a user, e.g., using the intermediary system to authenticate the user.
To be more specific, Ranganath fails to explicitly disclose:
authenticating, by the background server, the user by comparing the authentication information with restored reference authentication information;
transmitting, by the background server, an authentication success message to the terminal when the authenticating succeeds.
However, Bidare, which is also directed towards providing secure transaction processing and addressing fraudulent activity, further teaches that it is old and well-known in the art for a service provider to employ a trusted gateway that serves as an intermediary between the user’s device and the service provider.  Bidare teaches that such a configuration allows for the intermediary server to verify the credentials of the user, which are provided by the user’s device, prior to allowing the user’s device to communicate with the service provider and that communication is allowed if the information is verified, which is further substantiated using cookies provided by the intermediary server to the user’s device and handshakes.  Bidare teaches that by allowing the intermediary server to first communicate with the user’s device in order to verify the user device and control/manage the connection of the user device with the 
(For support see: ¶ 83, 88, 90, 92) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for user verification to be conducted by a background server, as taught by Bidare, with the secure communication system and method of Ranganath that is configured to combat fraudulent activity as this would increase the security services that are being provided to users while absolving service providers of the responsibility to provide security services.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of using the background server to verify a user’s identity and managing the communication between a service provider and a user, as taught by Bidare, for service provider verifying the user’s identity and managing the communication between a service provider and a user based on user provided information that is forwarded by the background server, as disclosed by the Ranganath.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 4, the combination of Ranganath and Bidare discloses the method according to claim 1, wherein the determining, by the terminal, a target authentication mode according to loss-reporting scenario information entered by the user comprises: 
determining, by the terminal, the target authentication mode according to the loss-reporting scenario information entered by the user when usage information of a mobile terminal of the user within a preset period prior to current time matches reference usage information of the mobile terminal of the user (Fig. 7; ¶ 47, 48, 52 – 56, 90, 97 wherein the app is programmed to require an authentication mode according to scenarios programmed by the user and requiring the user, based on the scenario, to provide authentication information.  The system determines the authentication mode based on usage of the mobile terminal within a preset time period, e.g., location information and corresponding date information.); and 
the method further comprises: 
determining, by the terminal, a preset authentication mode as the target authentication mode when the usage information mismatches the reference usage information (¶ 47, 48, 90, 97, 98 wherein, based on whether the aforementioned rules are met or not, the system will determine if the user needs to provide certain authentication information as well as determining the level of security that will be required).  
In regards to claim 8, the combination of Ranganath and Bidare discloses the method according to claim 1, further comprising: 

adding, by the terminal, the account number into the account number list 
(Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed).  
In regards to claim 9, the combination of Ranganath and Bidare discloses the method according to claim 1, wherein the transmitting the second loss-reporting request to the registration server of the target account number is performed by the application program receiving the first loss-reporting request (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network).  
In regards to claim 10, Ranganath discloses a system for reporting loss of a card or a device associated with an account number or stolen of an account number, comprising a terminal, a registration server and a background server, wherein the terminal comprises: 
a processor, and 
a memory, configured to store executable instructions of the processor; wherein the processor is configured to
(Fig. 1, 4; ¶ 36): 
In regards to:
being generated by the terminal and comprising at least two account numbers, and the at least two account numbers being provided by different service providers; 
receive a loss-reporting instruction corresponding to a target account number among the at least two account numbers
(First, as best understood, in light of the rejection under 35 USC 112, the Examiner asserts that “being generated by the terminal” is interpreted to be the fact that since the terminal is storing the account numbers and performing the function of displaying stored account numbers on the display of the terminal then the terminal is generating the account numbers as the account numbers are being generated for display and selection by the user.  The Examiner asserts that this interpretation is commensurate with ¶ 44 – 46.  
With that said, see Fig. 8; ¶ 90, 92, 93, 94, 100 wherein the user is presented with the option to identify and select a card from a list of cards that they want to report as stolen and wherein the app receives the user’s selection, i.e. the account numbers are generated for display and selection,; Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed; ¶ 91 “A ‘View Notifications’ option 450 may be provided to allow a user to view any notifications provided by the financial institution. …  Notifications may be provided in real time and may include, for example, a travel notification, a large purchase notification, a large purchase notification, an activation notification, or an over budget notification for advising the user that a budget has been exceeded on a particular project.  Other notifications may also be provided.”; ¶ 97 “Fig. 7 illustrates a fraud guardian user interface for personalizing and controlling triggers for fraud protection in accordance with an embodiment of the invention.”; ¶ 98 “The fraud monitoring and alert system either monitors account holder behaviors or receives reports of such behaviors from other account related systems.  Accordingly, the fraud monitoring and alert system detects discrepancies and can display these discrepancies to the account holder and further may be enabled to block account access or notify the card issuer system to block account access or notify the card issuer system to block account access or disallow a transaction based on the restrictions maintained by the account holder.”
¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems.”; ¶ 38 “The financial institution systems 50 provide the account holder systems 20a…20n with account information when requested. … The account processing systems 56 may be or include systems currently known in the art for managing financial accounts.  The accounts may include, for example, credit, debit, stored value, checking, savings, or other financial accounts  Thus, accounts may be associated with a card, such as a credit card, a debit card, a stored value card, or other type of card.”; ¶ 41 “In embodiments of the invention, the applications may be downloaded from financial institutions 50, such as from the fraud monitoring and alert systems 100, the expense management system 300, or the account processing systems 56.; ¶ 42 “Other connected systems 30 may be or include merchant or other partner systems.  These systems may providing information regarding purchases, and may interface with POS systems and/or financial institution systems.”; ¶ 98 “Typically, financial institutions have their own fraud prevention policies in place.  The disclosed fraud protection interface 700 provides supplemental fraud protection by allowing an account holder to select prohibited scenarios.”
As a result, Ranganath discloses that a plurality of credit cards provided by a respective plurality of financial institutions are received and managed by the system and that the user can add, delete, and manage any number of credit cards that can be provided by each of their respective financial institution.);
determine a locally-stored application program corresponding to the target account number by querying one-to-one correlations between the at least two account numbers and the at least two application programs, the one-to-one correlations being prestored on the apparatus (¶ 35, 36, 38, 41, 42 wherein the fraud monitoring and alert system is in communication with the mobile device of a particular customer who has notified a financial institution of, for example, an upcoming trip or large purchase in order to correlate the account number, i.e. credit card, with the mobile application downloaded from a financial institution system in order to monitor and transmit information pertaining to the particular credit card of the particular user and their particular mobile device, e.g., push notification informing the user of possible fraud and allowing the user to perform specific actions in response to the fraud push notification, such as, but not limited to, freezing the credit card.; ¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems.”; ¶ 41 “In embodiments of the invention, the applications may be downloaded from financial institutions 50, such as from the fraud monitoring and alert systems 100, the expense management system 300, or the account processing systems 56.; 42 “Other connected systems 30 may be or include merchant or other partner systems.  These systems may providing information regarding purchases, and may interface with POS systems and/or financial institution systems.”; ¶ 111 “If the applicant is accepted in S122, the system may send the card to the applicant’s home or business in S130 and may also distribute the mobile application for tracking expenses in S140.  The mobile application may be distributed, for example, by sending a link via text message to the cardholder’s smart phone.”
As a result, a “one-to-one correlation” is being performed as the terminal has determined that a particular account number is associated with a particular financial institution and the particular financial institution provides their respective application program, thereby allowing the terminal to correlate each respective account number provided by its respective financial institution with each respective financial institution and their respective financial institution application program.);

transmit a first loss-reporting request to the locally-stored application program corresponding to the target account number, the first loss-reporting request carrying the target account number, the first loss-reporting request being used for notifying the application program to transmit a second loss-reporting request to the registration server of the target account number; and 
transmit the second loss-reporting request to the registration server of the target account number to notify the registration server to perform loss-reporting treatment on the target account number
(¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network.  More specifically, the mobile device, i.e. terminal (Fig. 1 # 20a…20n), of the user receives a request to report a stolen card from the user of the mobile device so that the mobile device can transmit to the locally stored application, i.e. the application that the user downloaded onto their device in order to manage card(s) provided by their respective financial institution (as was discussed above), the request and then allow for the mobile device to send the request to the fraud monitoring and alert system so that the fraud monitoring and alert system, i.e. registration server (Fig. 1 # 50), can, for example, notify a card issuer.; ¶ 36 “The fraud monitoring and alert system 100 may be connected with other financial institution systems 50.”; ¶ 38 “The account processing systems 56 may further share purchase information and other relevant information with other connected systems 30, such as partner systems.”; ¶ 39 “In the illustrated environment, the fraud monitoring and alert system 100 is capable of collecting information from and distributing information to other systems 30 and merchant systems 40),
In regards to:
wherein before transmitting the first loss-reporting request to the local-stored application program the processor is further configured to:
determine a target authentication mode according to loss-reporting scenario information entered by the user;
output authentication prompt information corresponding to the target authentication mode;
acquire authentication information entered by a user, and transmit the authentication information to the background server such that the background server can authenticate the user by comparing the authentication information with prestored reference authentication information
(¶ 51 wherein the user’s identity needs to be verified before being allowed access to the mobile device and wherein the authentication interface of the fraud monitoring and alert system, i.e. registration server, is provided to authenticate an account holder prior to granting access to the system.; ¶ Fig. 1; 37 wherein network 10, i.e. background server, acts as the intermediary between the mobile devices 20a…20n and transmits the information provided by the mobile device to the correct end system, i.e. financial institution systems and other systems (as was discussed above) ¶ 44, 51, 52 In addition to the login credentials often required to access a mobile device, account holders are required to authenticate themselves to the system provided by the financial institution.  The authentication interface is configured to receive various types of authentication processes from the mobile device before proceeding with using the app.; see also ¶ 55 wherein each device may be personalized with a unique signature, i.e. verification method.  The Examiner asserts that this is in commensurate with ¶ 47 of the applicant’s specification, wherein the background server serves as an intermediary between the terminal and registration server and serves as the means for routing data to the correct destinations in as much the same way as network 10 of Fig. 1 of Ranganath does.
In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user authentication credentials before granting the user access to the local-reporting application in order to proceed with submitting a report that their card is loss.  The Examiner asserts that this interpretation is in accordance with the elected species disclosed ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55).); and
transmit the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and, as discussed above, the system may require authentication before proceeding with using the app.  Additionally, as was stated above with reference to ¶ 35, 56, and 90, a user informs a financial institution of upcoming travel which can be used as a basis of authentication by comparing the geo-location of the mobile device for possible fraud, wherein the mobile device is in communication with a financial institution (¶ 36) using an application downloaded from a financial institution system (¶ 41).),
wherein the registration server is configured to perform, upon receiving the second loss-reporting request, loss-reporting treatment on the target account number (¶ 17, 36, 41, 48, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network and wherein the financial institution includes a fraud monitoring and alert system handles the report of the stolen card); and
[…].
Ranganath discloses a system and method for managing cards through a mobile application of a user that is in communication with a management system and method via a communication network.  Although Ranganath discloses that an intermediary system is used to communicate information between the mobile device and the registration server in order to authenticate a user, Ranganath fails to disclose whether it is known in the art to use a different configuration for authenticating a user, e.g., using the intermediary system to authenticate the user.
To be more specific, Ranganath fails to explicitly disclose:
the background server is configured to perform authentication, upon receiving the authentication information from the terminal, on the user by comparing the authentication information with restored reference authentication information, and 
However, Bidare, which is also directed towards providing secure transaction processing and addressing fraudulent activity, further teaches that it is old and well-known in the art for a service provider to employ a trusted gateway that serves as an intermediary between the user’s device and the service provider.  Bidare teaches that such a configuration allows for the intermediary server to verify the credentials of the user, which are provided by the user’s device, prior to allowing the user’s device to communicate with the service provider and that communication is allowed if the information is verified, which is further substantiated using cookies provided by the intermediary server to the user’s device and handshakes.  Bidare teaches that by allowing the intermediary server to first communicate with the user’s device in order to verify the user device and control/manage the connection of the user device with the service provider a user would be provided with a more secured, private communication channel for conducting sensitive transactions, ensure that sensitive transactions remain secured irrespective of the type of user device, and absolve the service provider of having the responsibility of provider secured communication channels.
(For support see: ¶ 83, 88, 90, 92) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for user verification to be conducted by a background server, as taught by Bidare, with the secure communication system and method of Ranganath that is configured to combat fraudulent activity as this would 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of using the background server to verify a user’s identity and managing the communication between a service provider and a user, as taught by Bidare, for service provider verifying the user’s identity and managing the communication between a service provider and a user based on user provided information that is forwarded by the background server, as disclosed by the Ranganath.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 13, the combination of Ranganath and Bidare discloses the apparatus according to claim 10, wherein the processor configured to determine a target authentication mode according to loss-reporting scenario information entered by the user is configured to: 
determine the target authentication mode according to the loss-reporting scenario information entered by the user when usage information of a mobile terminal of the user within a preset period prior to current time matches reference usage information of the mobile terminal of the user (Fig. 7; ¶ 47, 48, 52 – 56, 90, 97 wherein the app is programmed to require an authentication mode according to scenarios programmed by the user and requiring the user, based on the scenario, to provide authentication information.  The system determines the authentication mode based on usage of the mobile terminal within a preset time period, e.g., location information and corresponding date information); and 
the processor is further configured to: 
determine a preset authentication mode as the target authentication mode when the usage information mismatches the reference usage information (¶ 47, 48, 90, 97, 98 wherein, based on whether the aforementioned rules are met or not, the system will determine if the user needs to provide certain authentication information as well as determining the level of security that will be required).  
In regards to claim 17, the combination of Ranganath and Bidare discloses the apparatus according to claim 10, the processor is further configured to: 
receive an account number adding instruction, the account number adding instruction carrying an account number entered by a user; and 
add the account number into the account number list 
(Fig. 4, 5; ¶ 90 wherein cards can be added, removed, and managed).  
In regards to claim 18, the combination of Ranganath and Bidare discloses the apparatus according to claim 10, the processor is further configured to: transmit, after the application program receiving the first loss-reporting request, the second loss-reporting request to the registration server of the target account number (¶ 36, 41, 51 wherein the app is in communication with, for example, a financial institution for the card in order to communicate to the financial institution that a card is being reported as stolen by transmitting the report from the app to the financial institution over a communication network).  
Response to Arguments
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112(b)
In light of the above, the rejection under 35 USC 112(b) has been maintained and expanded upon due to amendments and not resolving the issues that were previously set forth.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that the rejection does not address “target authentication mode,” “loss-reporting scenario information,” and “authentication prompt information.”
However, the Examiner respectfully disagrees.
The Examiner refers to Pages 15 – 17 of the Office Action where a detailed explanation with support from specific citations from Ranganath has been provided, in addition to referring to the applicant’s own specification to serve as guidance to support the provided analysis.  In summary, Ranganath discloses that the user’s device prompts and requires the user to submit one of a plurality of possible user  ¶ 62 – 64 of the applicant’s specification as the preset authentication mode requires the user to submit authentication information and have it verified by the device by comparing, for example, the user’s security question answer, signature, usage information of the device (e.g., moving the mobile device in a signature pattern), geographic location of the device, and the like against the device’s stored information to determine if there is a match and, if so, proceed with the reporting process (see also ¶ 52 – 54, as well as ¶ 35, 56, 90 wherein the user can notify a financial institution of upcoming travel, i.e. location based monitoring, and risk may be evaluated based on geo-location such that specific transactions from specific locations may require a high degree of authentication).  Further still, Ranganath also discloses that authentication can further be device dependent (¶ 55). 
It appears that the applicant’s arguments are directed towards Ranganath not using the same exact terminology and phrasing of the claimed invention.  However, the Examiner asserts that this argument is found to be unpersuasive when an analysis that establishes equivalence and/or other terminology and phrasing that satisfies the same definitions has been provided.  
The applicant argues that the following is not disclosed by Ranganath:
“transmitting, by the terminal, the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received”

However, the Examiner respectfully disagrees.
Ranganath discloses at ¶ 41 “In embodiments of the invention, the applications may be downloaded from financial institutions 50, such as from the fraud monitoring and alert systems 100, the expense management system 300, or the account processing systems 56.; ¶ 42 “Other connected systems 30 may be or include merchant or other partner systems.  These systems may providing information regarding purchases, and may interface with POS systems and/or financial institution systems.”; ¶ 111 “If the applicant is accepted in S122, the system may send the card to the applicant’s home or business in S130 and may also distribute the mobile application for tracking expenses in S140.  The mobile application may be distributed, for example, by sending a link via text message to the cardholder’s smart phone.”
As a result, the Examiner asserts that the terminal is, indeed, transmitting a request to a locally-stored application program that corresponds to the target account number as this is how Ranganath allows the user to report that their credit card is lost, stolen, or the like.
With regards to the applicant’s argument found on Page 22 that Bidare does not disclose or teach “transmitting, by the terminal, the first loss-reporting request to the local-stored application program corresponding to the target account number when an authentication success message transmitted by the background server is received,” the Examiner agrees that this statement is correct because Bidare was not provided to teach this limitation, but that Ranganath, as discussed above, has been provided to disclose this feature of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Votaw et al. (US PGPub 2015/0227903 A1); Yu (EP 3062271 A1); Anonymous (Safedome Showcases New Wallet, Smartphone, and Personal Identity Protection Solution at the 2014 CES) – which are directed towards utilizing smartphones in order to manage and report stolen cards
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/2022